DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The specification (e.g., see “… "illumination scenario" describes one or more typical illumination situations, as can occur at the final usage location of the escape path marking. In the case of escape path markings on board an aircraft, typical illumination scenarios can be, for example, the illumination by sunlight, which enters through the cabin window into the cabin, or the illumination by the cabin lighting …” in paragraph 29) serves as a glossary (MPEP § 2111.01) for the claim term “illumination scenario”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-8, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodle (US 5,961,072) in view of Honigsbaum (US 6,499,421).
	In regard to claim 1, Bodle discloses an escape path marking for an aircraft, the escape path marking comprising:
(a) a lighting element, which luminesces in a dark environment, and which emits an emitted light, having an illuminant color tone, which exits at an outer side of the escape path marking (e.g., “… photoluminescent strip … Preferably the base photoluminescent layer is yellow more specifically yellow/green …” in the second column 2 paragraph and the seventh column 5 paragraph);
(b) a transparent protective element arranged between the lighting element and the outer side of the escape path marking (e.g., “… a layer which is impervious to UV light is used to protect the photoluminescent layer. The UV protecting layer may be a strip mounted on top of the photoluminescent strip or may be a coating on the photoluminescent strip …” in the tenth column 2 paragraph);
(c) a planar element, which comprises pure-color transparent and opaque regions, arranged between the lighting element and the outer side of the escape path marking (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque …” in the last column 2 paragraph),
wherein a transparent pigmented element is formed and arranged between the lighting element and the outer side of the escape path marking, covering an entire upper surface of the lighting element, such that in an event of external illumination according to at least one predefined illumination scenario, a predefined base color e.g., “… modifying the light transmission properties may include inserting a colored filter underneath the cover or may include using a UV protective layer which modifies the color of the light passing through it …” in the first column 3 paragraph),
wherein the planar grid element and the transparent pigmented element are arranged such that, in the event of external illumination according to at least one predefined illumination scenario, a final visible pattern or color perceivable at the outer side the escape path marking results from color impressions from a mixture of colors of the opaque regions of the planar grid element and the base color tone provided by the transparent pigmented elements in all of the transparent regions of the planar grid element (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph), and
wherein the base tone deviates from the illuminant color tone (e.g., “… color that the markings emit in the dark may not be the same color as they reflect in daylight …” in the fourth column 5 paragraph).
While Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of Bodle lacks an explicit description that the pattern of the pure-color transparent and opaque regions are regularly alternating to form a grid.  However, e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 array in Fig. 9 and “… immediately recognizable as an exit row seat by virtue of … at least one repetitive array of embroidered, sewn, stitched or woven unidirectional touch-and-sight-recognizable symbols 955 on seat cushion 952 and on the forward-facing portion of seat 954, and array 958 on aisle-side seat skirt or side panel 959 …” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., pure-color transparent and opaque regions regularly alternating to form a grid) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
	In regard to claim 2 which is dependent on claim 1, Bodle also discloses that the protective element is pigmented to form the transparent pigmented element or the transparent pigmented element is a color film (e.g., “… modifying the light transmission properties may include inserting a colored filter underneath the cover or may include using a UV protective layer which modifies the color of the light passing through it …” in the first column 3 paragraph).
3 which is dependent on claim 1, Bodle also discloses that the opaque regions of the planar element are pigmented such that in the event of external illumination according to the at least one predefined illumination scenario, a predefined second color tone or a predefined multicolored pattern results on the outer side of the escape path marking at the opaque regions of the planar element, the final visible pattern or color comprising the predefined second color tone or the predefined multicolored pattern (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 4 which is dependent on claim 1, Bodle also discloses that the predefined base color tone is a first color tone of a predefined multicolored pattern, the final visible pattern or color comprising the predefined multicolored pattern (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 5 which is dependent on claim 1, Bodle also discloses that the transparent pigmented element is pigmented such that in the event of external illumination according to the at least one predefined illumination scenario, a predefined brightness or a predefined saturation results on the outer side of the escape path e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claims 6 and 18 which are dependent on claim 1, Bodle also discloses that the transparent and opaque regions of the planar element alternate such that adjacent regions are not perceivable separately from a distance of at least 90 cm from the outer side of the escape path marking at a resolution of at least 0.3 arc minutes (e.g., “… advantage of such opaque portions is that they can be used to cover or mask poor cutting of the carpet … cutting of the carpet that is required to match it to the floor path lighting system … Preferably the base photoluminescent layer is yellow more specifically yellow/green. Preferably the pigment has a red color but may be another color …” in the last column 2 paragraph, the sixth column 4 paragraph, and the seventh column 5 paragraph).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the carpet of Bodle is “match … to the floor path lighting system” by selecting the transparent and opaque regions to be the same color as the carpet such that adjacent regions are not perceivable separately from a distance of at least 90 cm from the outer side of the escape path marking at a resolution of at least 0.3 arc minutes.
	In regard to claims 7 and 19 which are dependent on claim 1, while Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 array in Fig. 9 and “… immediately recognizable as an exit row seat by virtue of … at least one repetitive array of embroidered, sewn, stitched or woven unidirectional touch-and-sight-recognizable symbols 955 on seat cushion 952 and on the forward-facing portion of seat 954, and array 958 on aisle-side seat skirt or side panel 959 …” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., distance between two adjacent opaque regions is about 2 mm) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
8 which is dependent on claim 1, Bodle also discloses that the planar element is arranged between the outer side of the escape path marking and the protective element (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 11 which is dependent on claim 1, Bodle also discloses that the transparent regions of the element are blank spaces (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 12 which is dependent on claim 1, while Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of Bodle lacks an explicit description that the pattern has an area fraction of the opaque regions of the planar element in relation to a total area of the planar element is between 20% and 80%.  However, escape path marking patterns are well known in the art (e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 array in Fig. 9 and “… immediately recognizable as an exit row seat by virtue of … at least one repetitive array of embroidered, sewn, stitched or woven unidirectional touch-and-sight-” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., an area fraction of the opaque regions in relation to the total area is ~50%) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
	In regard to claim 13 which is dependent on claim 1, while Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of Bodle lacks an explicit description that the transparent regions of the pattern have geometrically regular shapes.  However, escape path marking patterns are well known in the art (e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 array in Fig. 9 and “… immediately recognizable as an exit row seat by virtue ” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., the transparent regions have geometrically regular shapes) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
	In regard to claim 17 which is dependent on claim 5, Bodle also discloses that the predefined base color tone is a first color tone of a predefined multicolored pattern, and wherein the predefined brightness or the predefined saturation which results on the outer side of the escape path marking at the transparent regions of the planar element corresponds to that of the predefined pattern at a brightest point having the predefined first color tone (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are ” in the last column 2 paragraph and the second column 5 paragraph).
Claim(s) 9, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodle in view of Honigsbaum as applied to claim(s) 8 above, and further in view of Savagian et al. (US 2011/0296727).
	In regard to claims 9 and 20 which are dependent on claim 8, the marking of Bodle lacks an explicit description that the thickness of the planar element is between 20 and 30 μm or the thickness of a scratch protection lacquer layer is between 5 and 15 µm.  However, inks are well known in the art (e.g., see “… a UV-curable ink, such as Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging. The anti-slip treatment is applied only to the cover layer that covers the dark, e.g., black, areas of the graphics layer. The thickness of the anti-slip layer is not particularly important to the invention, but it is typically in the range of 1 to 4 mils (0.025-0.1 mm) …” in paragraph 48 of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ink (e.g., 0.025 mm thick UV-curable ink such as “Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging”) for the unspecified “dye or ink (or the like)” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the e.g., commercially available 25 μm thick UV-curing ink) as the unspecified “dye or ink (or the like)” of Bodle.
	In regard to claim 10 which is dependent on claim 8, Bodle also discloses that the planar element is applied as at least one printing ink in a printing method to the protective element (e.g., “… a photoluminescent sign or display comprising a photoluminescent layer of a first color, and markings of a second color overlying the photoluminescent layer, the markings being made with a dye or ink (or the like) that, in use, when overlaid, glows in the dark with a different color from that of the photoluminescent layer …” in the third column 5 paragraph).  The marking of Bodle lacks an explicit description that the at least one printing ink of the planar element is UV-curing.  However, inks are well known in the art (e.g., see “… a UV-curable ink, such as Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging. The anti-slip treatment is applied only to the cover layer that covers the dark, e.g., black, areas of the graphics layer. The thickness of the anti-slip layer is not particularly important to the invention, but it is typically in the range of 1 to 4 mils (0.025-0.1 mm) …” in paragraph 48 of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ink (e.g., 0.025 mm thick UV-curable ink such as “Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging”) for the unspecified “dye or ink (or the like)” of Bodle and the results of the substitution would have been predictable.  e.g., commercially available 25 μm thick UV-curing ink) as the unspecified “dye or ink (or the like)” of Bodle.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodle (US 5,961,072) in view of Honigsbaum (US 6,499,421) and The Official Aircraft Interiors Expo 2011 Show Review (STG Aerospace unveils the latest innovation in photoluminescent (PL) floorpath marking; a unique pattern matching service (September 2011), 5 pages).
	In regard to claims 14-16, the cited prior art is applied as in claim 1.  Bodle also discloses an arrangement comprising the escape path marking and a floor covering arranged adjacent to the escape path marking, wherein the floor covering is a carpet (e.g., “… advantage of such opaque portions is that they can be used to cover or mask poor cutting of the carpet … photoluminescent strip may be attached to the carpet of the aircraft … aircraft's emergency exit floor path lighting system …” in the last column 2 paragraph and the third and fifth column 4 paragraphs), and wherein the escape path marking is designed such that, in an event of the dark environment, which is different from the event of external illumination of the arrangement according to the at least one predefined illumination scenario, the lighting element is configured to emit the emitted light which exits at the outer side of the escape path marking to create an escape path pattern that is different from the final visible pattern or color perceivable during the at least one predefined illumination scenario (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque …” in the last column 2 paragraph or alternatively it would have been obvious to … a translucent overlay, specially printed to match the surrounding carpet’s color and design, sit over the PL strip meaning the system is completely discreet when cabin lighting is on but just as effective as other SafTGlo variants if the lights go out …”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the “opaque portions” of Bodle, in order achieve a final visible pattern comprising a pattern adapted to mimic a multicolored pattern of the carpet so that “the system is completely discreet when cabin lighting is on”.
Response to Arguments
Applicant's arguments filed 9 July 2021 have been fully considered but they are not persuasive.
Applicant argues that Bodle and Honigsbaum, alone or in combination, fail to disclose or suggest the combination of features of amended independent claim 1 and reflection of external illumination according to at least one predefined illumination scenario (i.e., “reflect in daylight”) deviates from an illuminant color tone emitted then transmitted in a dark environment (e.g., “… color that the markings emit in the dark may not be the same color as they reflect in daylight …” in the fourth column 5 paragraph).  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in independent claims 1 and 14 (and claims dependent thereon).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884